DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 9/09/2022. Applicant amended claims 1 and 8 and canceled claim 3. Claims 1–2 and 4–11 are pending and are examined below.

Response to Remarks and Arguments
Applicant’s arguments and amendments filed on 9/09/2022 in regards to the previous § 103 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2 and 4–6 are rejected under 35 U.S.C. § 103 as being unpatentable over Lennie et al. (US20200272150A1) in view of Okuyama et al. (US20210304618A1), in view of Donovan et al. (US20190035269A1), in view of Brown et al. (US20180299279A1), and in view of Iwata (US20200229065A1); from here on referred to as Lennie, Okuyama, Donovan, Brown, and Iwata, respectively. 

As to claim 1, Lennie discloses a vehicle controller device comprising: 
a communication section including a wireless device, the communication section configured to communicate with an operation device external to a vehicle (“The system 100 further includes a backend computing system 110 (e.g., a computing system) that is in communication with the autonomous vehicles 102-106 in the fleet.” That is, the operation device may wirelessly communicate with the communication section of a vehicle controller device of a vehicle. See at least ¶ 26, FIG. 1.);
	a memory (Memory 218 – see at least ¶ 44); and 
	a processor that is coupled to the memory (Processor 216 – see at least ¶ 44), the processor being configured to:
	acquire peripheral information regarding a periphery of the vehicle from a peripheral information detection section (“The memory 218 of the computing system 214 includes a perception system 220 [i.e. a peripheral information detection section] that can perceive objects within an environment of the autonomous vehicle 202.” That is, the perception system acquires peripheral information regarding a periphery of the vehicle. Emphasis added; see at least ¶ 45.);
	generate a travel plan for the vehicle based on the peripheral information of the vehicle (“The memory 218 can further include a planner system 222 and a motion planner system 224 that can plan maneuvers performed by the autonomous vehicle 202 in the environment. The planner system 222 can select a maneuver to be performed based on the output of the perception system 220.” See at least ¶ 46.); 
	hand over operation authority to the operation device in a case in which a priority vehicle capable of taking priority over the vehicle when traveling on a road approaches the vehicle (“The autonomous vehicle 1 102 can detect the active emergency vehicle [i.e., the approach of an active emergency vehicle corresponds to a case in which a priority vehicle capable of taking priority over the ego vehicle when traveling on a road approaches the ego vehicle] .... Responsive to the request [to establish a remote assistance session], the remote assistance system 122 can match the autonomous vehicle 1 102 to a remote computing device [i.e., the operation device] and remote operator ... the remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session.” That is, operation authority is handed over to the operation device when a priority vehicle approaches the vehicle. Emphases added; see at least ¶ 31.); 
	acquire remote operation information for a remote operator to operate the vehicle, from the operation device to which operation authority has been handed over (“The remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session (e.g., command(s) [i.e., remote operation information from the operation device] can be sent from the remote computing device 124 to the autonomous vehicle 1 102.).” Emphasis added; see at least ¶ 31.); 
	control autonomous driving in which the vehicle travels based on the generated travel plan and also control remote driving in which the vehicle travels based on the acquired remote operation information (“When the perception system 220 detects an active emergency vehicle approaching the autonomous vehicle 202, the planner system 222 can set a stop point for the autonomous vehicle 202. Thus, the motion planner system 224 can cause the autonomous vehicle 202 to stop in response to detecting the active emergency vehicle approaching the autonomous vehicle 202.” That is, the control device controls autonomous driving based on a generated travel plan. See at least ¶ 46. “When a remote assistance session is established, command(s) [i.e., acquired remote operation information] can be received by the remote session system 226 (e.g., from a remote operator via the remote assistance system 122). The command(s) received by the remote session system 226 can influence control of the vehicle propulsion system 208, the braking system 210, and/or the steering system 212 of the autonomous vehicle 202 by the control system 228.” That is, remote driving is controlled based on acquired remote operation information. Emphasis added; see at least ¶ 48.).
	Lennie fails to explicitly disclose:
	a communication section that is configured to communicate with another vehicle; and 
	outputting other-vehicle operation information.
	Nevertheless, Okuyama teaches:
	a communication section that is configured to communicate with another vehicle (“The communication unit 21 is capable of mutually executing communication between the vehicles that form a platoon.” That is, the communication section may communicate with another vehicle See at least ¶ 20.); and
	outputting other-vehicle operation information (“The communication unit 21 corresponds to a receiver that receives the driving information [i.e., other-vehicle operation information] sent by another vehicle.” That is, the communication unit outputs other-vehicle operation information. See at least ¶ 20. “In the subsequent vehicle, when the self-driving controller 35 uses the driving information of the lead vehicle acquired via the communication unit 21 to recognize that the lead vehicle has been suddenly steered, the self-driving controller 35 starts the collision avoidance control such that the subsequent vehicle follows the lead vehicle while avoiding the collision with an obstacle that resulted in the sudden steering of the lead vehicle.” That is, the travel plan of a vehicle is altered based on other-vehicle information. See at least ¶ 39.).
	Lennie discloses a vehicle controller device which hands over operation authority to a remote operator when a priority vehicle approaches; acquires remote operation information from said remote operator; controls autonomous driving; and controls remote driving. Okuyama teaches a communication section configured to communicate with another vehicle and output other-vehicle information. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie with the features of: a communication section that is configured to communicate with another vehicle, and outputting other-vehicle information, as taught by Okuyama, because outputting other-vehicle information through vehicle-to-vehicle information is a useful and well-known feature in the art. Indeed, inter-vehicle communication is a well-known and conventional process for controlling an autonomous car platoon in a safe and effective manner. As the incorporation of the features taught by Okuyama into the invention of Lennie correspond to applying a known technique to improve a similar device in the same way, the features as taught by Okuyama is obvious. See MPEP 2141(III).
	The combination of Lennie and Okuyama fails to explicitly disclose other-vehicle-information operation being generated based on the remote operation information. 
	Nevertheless, the claim limitation is obvious in light of the combination of Lennie and Okuyama. Lennie discloses controlling remote driving in which the vehicle travels based on acquired remote operation information (“The remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session (e.g., command(s) [i.e., remote vehicle operation] can be sent from the remote computing device 124 to the autonomous vehicle 1.).” Emphasis added; see at least ¶ 31.). Okuyama teaches a communication section for outputting other-vehicle operation information to another vehicle (“The self-driving controller 35 sends, to another vehicle via the onboard network 28 and the communication unit 21 [i.e., the communication section], control information [i.e., other-vehicle operation information] including, for example, the above-described control command value of the acceleration/deceleration, the control command value of the steering angle, and a movement command for the directional indicator.” Emphases added; see at least ¶ 41.).
	A person of ordinary skill in the art before the effective filing date would have recognized that the combination of Lennie and Okuyama enables a first vehicle to output an altered trajectory of the first vehicle—in which the altered trajectory is generated by remote operation information—as other-vehicle information. For instance, Lennie discloses an operator controlling a lead vehicle to turn to the right based on received remote operation information, and Okuyama teaches that the lead vehicle can communicate its right turn to a preceding vehicle, in which the preceding vehicle then alters its trajectory based on the received other-vehicle information. A person having ordinary skill in the art would have been motivated to include this feature as it enables a remote operator to indirectly control a whole platoon while only needing to communicate with at least one lead vehicle. 
	The combination of Lennie and Okuyama fails to explicitly disclose outputting other-vehicle operation information for the remote operator to operate the other vehicle during remote driving of the vehicle.
	Nevertheless, Donovan teaches outputting other-vehicle operation information for the remote operator to operate the other vehicle during remote driving of the vehicle (“The traffic control entity 100 issues a command 106 [i.e., other-vehicle information] instructing the vehicles 104 in the group to adjust their lateral positions relative the lanes to create a passage which allows the emergency vehicle 102 to move through the passage and pass the group of vehicles 104 ... The vehicles' adjustment of lateral position in response to the command 106 is thus wholly automatic and could be performed using already developed technique for autonomous driving.” That is, other-vehicle information is generated to operate several vehicles in a platoon. The command 106 acts as remote operation information because it is providing course information for the autonomous vehicles to alter their autonomous travel plans. Emphasis added; see at least ¶ 26.).
	Lennie discloses a vehicle controller device which hands over operation authority to a remote operator when a priority vehicle approaches; acquires remote operation information from said remote operator; controls autonomous driving; and controls remote driving. Okuyama teaches a communication section configured to communicate with another vehicle and output other-vehicle information. Donovan teaches outputting other-vehicle operation information for the remote operator to operate the other vehicle during remote driving.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie and Okuyama with the feature of: other-vehicle operation information for the remote operator to operate the other vehicle during remote driving of the vehicle, as taught by Donovan, because communicating other-vehicle information through inter-vehicle communication is an obvious application of inter-vehicle communication for controlling an autonomous car platoon in a safe and effective manner.  
	The combination of Lennie, Okuyama, and Donovan fails to explicitly disclose the other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles.
	Nevertheless, Brown teaches the other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles (“EMS broadcasts emergency vehicle type and route. A broadcast is likely to include multiple emergency vehicles from different origins traveling to a common destination. This broadcast information is available for the duration of the emergency.” That is, other-vehicle information may be generated according to a vehicle type. See at least ¶ 22, FIG. 2. “The new route calculation is prioritized by taking into account a number of factors such as the number of emergency vehicles.” That is, the other-vehicle information may contain a number of emergency vehicles, and navigation may subsequently be modified in accordance with said other-vehicle information. See at least ¶ 23, FIG. 2.).
	Lennie discloses a vehicle controller device which hands over operation authority to a remote operator when a priority vehicle approaches; acquires remote operation information from said remote operator; controls autonomous driving; and controls remote driving. Okuyama teaches a communication section configured to communicate with another vehicle and output other-vehicle information. Donovan teaches other-vehicle operation information for the remote operator to operate the other vehicle during remote driving. Brown teaches other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie, Okuyama, and Donovan and include the feature of: the other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles, as taught by Brown, because generating other-vehicle information based on the type and number of emergency vehicles is useful for the remote operation of a vehicle. Indeed, vehicle control may, for example, vary based on the type of priority vehicle or the number of priority vehicles in a certain vicinity in a vehicle. Accordingly, a vehicle may be better equipped to perform the appropriate behavior (e.g., pull to the side of the road) given a certain type and number of priority vehicles in its proximity. As the incorporation of the features taught by Brown into the combination of Lennie, Okuyama, and Donovan correspond to applying a known technique to improve a similar device in the same way, the features as taught by Brown is obvious. See MPEP 2141(III).
	The combination of Lennie, Okuyama, Donovan, and Brown fails to explicitly disclose:
	wherein the processor is further configured to determine whether a quality of communication between the communication section and the operation device is above a threshold; and
	wherein when the quality of communication is determined to be below the threshold, the processor is configured to require the remote operation information by relaying the other vehicle, and when the quality of communication between the communication section  and the operation device improves to be above the threshold, the relaying of the other vehicle is ended and the remote operation information is acquired by direct communication between the vehicle and the operation device.
	Nevertheless, Iwata teaches:
	a processor configured to determine whether a quality of communication between a communication section and an operation device is above a threshold (“When the communication quality level [i.e., quality of communication] of communicate with the plurality of wireless base stations 2 [i.e., communication section]  is lower than the predetermined reference value [i.e., threshold] after the vehicle-mounted device 1 [i.e., operation device] in the acquisition vehicle V acquires the request data, it is possible to deliver the data to the server in a better communication environment by using inter-vehicle communication with the relay vehicle V.” That is, a quality of communication is compared (i.e., determined to be above or below) against a threshold. Emphases added; see at least ¶ 141; see also FIGS. 9 and 10); and
	wherein when the quality of communication is determined to be below the threshold, the processor is configured to require the information by relaying the other vehicle, and when the quality of communication between the communication section  and the operation device improves to be above the threshold, the relaying of the other vehicle is ended and the information is acquired by direct communication between the vehicle and the operation device (“When the communication quality level [i.e., quality of communication] of communicate with the plurality of wireless base stations 2 is lower than the predetermined reference value [i.e., threshold] after the vehicle-mounted device 1 in the acquisition vehicle V acquires the request data, it is possible to deliver the data to the server in a better communication environment by using inter-vehicle communication with the relay vehicle V.” That is, when the quality of communication is below a threshold, communication relay is performed. Emphases added; see at least ¶ 141; see also FIGS. 9 and 10. “At step 130, when the processing section 54 determines that the data transfer is unnecessary [i.e., when the quality of communication is improved above a threshold], the processing section 54 ends the data request process 54 c. In this case, the vehicle-mounted device 1 mounted on the acquisition vehicle V itself can transmit the request data for the point X acquired by the vehicle-mounted device 1 to the server 5 via the wireless base station 2 without passing through the vehicle-mounted device 1 of another vehicle V.” That is, when the quality of communication is above a threshold, direct communication between vehicles and a base station is performed. See at least ¶ 63.).
	Lennie discloses a vehicle controller device which hands over operation authority to a remote operator when a priority vehicle approaches; acquires remote operation information from said remote operator; controls autonomous driving; and controls remote driving. Okuyama teaches a communication section configured to communicate with another vehicle and output other-vehicle information. Donovan teaches other-vehicle operation information for the remote operator to operate the other vehicle during remote driving. Brown teaches other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles. Iwata teaches  determining whether a quality of communication between a communication section and an operation device is below or above a threshold; and performing relay communication when the quality of communication is determined to be below the threshold, and performing direct communication when the quality of communication between the communication section is above the threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie, Okuyama, Donovan, and Brown with the features of: 
	a processor configured to determine whether a quality of communication between a communication section and an operation device is above a threshold; 
	and wherein when the quality of communication is determined to be below the threshold, the processor is configured to require the information by relaying the other vehicle, and when the quality of communication between the communication section  and the operation device improves to be above the threshold, the relaying of the other vehicle is ended and the information is acquired by direct communication between the vehicle and the operation device, as taught by Iwata, to yield the features of: 
	wherein the processor is further configured to determine whether a quality of communication between the communication section and the operation device is above a threshold; 
	and wherein when the quality of communication is determined to be below the threshold, the processor is configured to require the remote operation information by relaying the other vehicle, and when the quality of communication between the communication section  and the operation device improves to be above the threshold, the relaying of the other vehicle is ended and the remote operation information is acquired by direct communication between the vehicle and the operation device, to improve vehicular communication by, as suggested by Iwata, “improv[ing], in a technique in which data is transmitted from a vehicle to a server through one or more relay vehicles, the probability that the data is delivered to the server.” (Iwata, ¶ 20)

As to claim 2, Lennie fails to explicitly disclose wherein the processor is further configured to generate and output other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving.
Nevertheless, Okuyama teaches generating and outputting other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving (“The communication unit 21 corresponds to a receiver that receives the driving information [i.e., other-vehicle operation information] sent by another vehicle.” That is, the communication unit outputs other-vehicle operation information that is generated by the vehicle. Emphasis added; see at least ¶ 20. “In the subsequent vehicle, when the self-driving controller 35 uses the driving information of the lead vehicle acquired via the communication unit 21 to recognize that the lead vehicle has been suddenly steered, the self-driving controller 35 starts the collision avoidance control such that the subsequent vehicle follows the lead vehicle while avoiding the collision with an obstacle that resulted in the sudden steering of the lead vehicle.” That is, the travel plan of a vehicle is altered based on other-vehicle information. See at least ¶ 39.). 
Lennie discloses a vehicle control device configured to receive remote operation information. Okuyama teaches a communication section configured to output other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie with the feature of: outputting other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving, as taught by Okuyama, to provide an improved platooning system that, as suggested by Okuyama, “allows a subsequent vehicle to avoid the collision with an obstacle without executing sudden steering when the lead vehicle is suddenly steered to avoid the collision with the obstacle.” (Okuyama, ¶ 5)
The combination of Lennie and Okuyama does not explicitly disclose based on the remote operation information, generate other-vehicle operation information.
Nevertheless, the claim limitation is obvious in light of the combination of Lennie and Okuyama. Lennie discloses controlling remote driving in which the vehicle travels based on acquired remote operation information (“The remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session (e.g., command(s) [i.e., remote vehicle operation] can be sent from the remote computing device 124 to the autonomous vehicle 1.)” Emphasis added; see at least ¶ 31.). Okuyama teaches a communication section for outputting other-vehicle operation information to another vehicle (“The self-driving controller 35 sends, to another vehicle via the onboard network 28 and the communication unit 21 [i.e., the communication section], control information [i.e., other-vehicle operation information] including, for example, the above-described control command value of the acceleration/deceleration, the control command value of the steering angle, and a movement command for the directional indicator.” Emphases added; see at least ¶ 41.).
A person of ordinary skill in the art before the effective filing date would have recognized that the combination of Lennie and Okuyama enables a vehicle to output an altered trajectory of the vehicle—in which said trajectory is altered based on at least remote operation information—as other-vehicle information. For example, Lennie enables an operator to transmit remote operation information as to control a lead vehicle to turn to the right, and Okuyama enables the lead vehicle to communicate its right turn to a following vehicle, in which the following vehicle alters its trajectory based on the received other-vehicle information from the lead vehicle. A person having ordinary skill in the art would have been motivated to include this feature as it enables a remote operator indirectly control a whole platoon while only needing to communicate with at least one lead vehicle.

As to claim 4, the combination of Lennie and Okuyama fails to explicitly disclose:
the communication section is configured to receive approach notification information transmitted from the priority vehicle; and
the first processor is configured to judge approaching of the priority vehicle based on the approach notification information received by the communication section.
Nevertheless, Donovan teaches:
the communication section is configured to receive approach notification information transmitted from the priority vehicle (“The passage request 110 may be received directly from the emergency vehicle 102 as indicated by a full arrow.” See at least ¶ 28.); and
the first processor is configured to judge approaching of the priority vehicle based on the approach notification information received by the communication section (“The passage request 110 may be received directly from the emergency vehicle 102 as indicated by a full arrow.” See at least ¶ 28.).
Lennie discloses a vehicle controller device which hands over operation authority to a remote operator when a priority vehicle approaches; acquires remote operation information from said remote operator; controls autonomous driving; and controls remote driving. Okuyama teaches a communication section configured to communicate with another vehicle and output other-vehicle information. Donovan teaches receiving approach notification information from a priority vehicle and subsequently judging its approach based on said information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie and Okuyama the features of: the communication section is configured to receive approach notification information transmitted from the priority vehicle; and the processor is configured to judge approaching of the priority vehicle based on the approach notification information received by the communication section, as taught by Donovan, for controlling platooning in an improved manner such that, as suggested by Donovan, “the emergency vehicle is not … hindered and can pass the other vehicles at fairly high speed in a safe manner. Any disturbances in the traffic flow caused by the emergency vehicle may be reduced … and the risk for collision when the emergency vehicle passes may also be reduced.” (Donovan, ¶ 7)

As to claim 5, the combination of Lennie, Okuyama, Donovan, Brown, and Iwata teaches a vehicle control system comprising the vehicle controller device of claim 1 (See rejection of claim 1).
Additionally, Lennie discloses the vehicle, installed with the vehicle controller device (“The autonomous vehicle 202 additionally includes a computing system 214.” See at least ¶ 44.); and 
one or more other vehicles, also installed with a vehicle controller device and drivable based on the other-vehicle operation information (“The autonomous vehicle 202 can be one of the autonomous vehicles 102-106 of FIG. 1.” See at least ¶ 41.).

As to claim 6, Lennie discloses wherein in a case in which the priority vehicle approaches the vehicle: the processor at the vehicle hands over operation authority to the operation device and switches from the autonomous driving to the remote driving (“The autonomous vehicle 1 102 can detect the active emergency vehicle [i.e., the approach of an active emergency vehicle corresponds to a case in which a priority vehicle capable of taking priority over the ego vehicle when traveling on a road approaches the ego vehicle] .... Responsive to the request [to establish a remote assistance session], the remote assistance system 122 can match the autonomous vehicle 1 102 to a remote computing device [i.e., the operation device] and remote operator ... the remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session.” That is, operation authority is handed over to the operation device when a priority vehicle approaches the vehicle. Emphases added; see at least ¶ 31.).
Lennie fails to disclose a processor at another vehicle traveling in a vicinity of the vehicle performs autonomous driving based on the other-vehicle operation information.
Nevertheless, Okuyama teaches a processor at another vehicle traveling in a vicinity of the vehicle performs autonomous driving based on the other-vehicle operation information (“The communication unit 21 corresponds to a receiver that receives the driving information [i.e., other-vehicle operation information] sent by another vehicle.” That is, the communication unit outputs other-vehicle operation information that is generated by the vehicle. Emphasis added; see at least ¶ 20. “In the subsequent vehicle, when the self-driving controller 35 uses the driving information of the lead vehicle acquired via the communication unit 21 to recognize that the lead vehicle has been suddenly steered, the self-driving controller 35 starts the collision avoidance control such that the subsequent vehicle follows the lead vehicle while avoiding the collision with an obstacle that resulted in the sudden steering of the lead vehicle.” That is, the travel plan of a vehicle is altered based on other-vehicle information. See at least ¶ 39.). 
Lennie discloses a vehicle control system wherein the processor hands over operation authority and switches from the autonomous driving to remote driving. Okuyama teaches a processor at another vehicle performs autonomous driving based on the other-vehicle operation information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie with the feature of  a processor at another vehicle traveling in a vicinity of the vehicle performs autonomous driving based on the other-vehicle operation information, as taught by Okuyama, because performing autonomous driving based on other-vehicle operation information is a useful feature which enables a remote operator to control multiple vehicles in autonomous car platoons in an effective manner. Indeed, outputting other-vehicle operation such as course information may enable autonomous vehicles to plot their trajectory in accordance with the received course information. As the incorporation of the feature taught by Okuyama into the invention of Lennie corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Okuyama is obvious. See MPEP 2141(III).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Lennie in view of Okuyama, in view of Donovan, in view of Brown, and in view of Iwata as applied to claim 6 above; further in view of Joseph et al. (US20200264619A1; from here on referred to as Joseph).

As to claim 7, Lennie fails to explicitly disclose the one or more vehicles receiving the other-vehicle operation information from the vehicle.
Nevertheless, Okuyama teaches the one or more vehicles receiving the other-vehicle operation information from the vehicle (“Each of the vehicles 10 includes the vehicle controller 20 . . . the vehicle controller 20 includes a communication unit 21.” That is, the plurality of vehicles in the platoon receiving the other-vehicle operation information from each other. See at least ¶ 19. “The communication unit 21 corresponds to a sender that sends, to another vehicle, driving information . . . Further, the communication unit 21 corresponds to a receiver that receives the driving information sent by another vehicle.” That is, the communication unit outputs other-vehicle operation information to another vehicle in the vicinity See at least ¶ 20.). 
Lennie discloses a vehicle control system capable of controlling both remote driving and autonomous driving. Okuyama teaches one or more vehicles receiving the other-vehicle operation information from the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system of Lennie with the one or more vehicles receiving the other-vehicle operation information from the vehicle of Okuyama because inter-vehicle sharing of other-vehicle operation information is a conventional and well-known process in the art of platoon control.
The combination of Lennie and Okuyama fails to explicitly disclose wherein in a case in which the priority vehicle has moved away from the vehicle and all of the one or more other vehicles, the processor at the vehicle switches to the autonomous driving.
Nevertheless, Donovan teaches wherein in a case in which the priority vehicle has moved away from the vehicle and all of the one or more other vehicles, the processor at the vehicle switches to the autonomous driving (“It is assumed that the vehicles that need to make room for the emergency vehicle are capable of autonomous driving.” That is, the vehicles’ normal mode of driving is an autonomous mode. See at least ¶ 22. “Once the emergency vehicle has passed the group and all vehicles have returned to their normal positions in the lanes, the group of vehicles 104 may exit the emergency mode and keep on driving as before.” That is, in a case in which the priority vehicle has moved away from the vehicle and all of the one or more vehicles, the autonomous vehicle(s) switches back to automatic driving. See at least ¶ 43).
Lennie discloses a vehicle control system capable of controlling both remote driving and autonomous driving. Okuyama teaches one or more vehicles receiving the other-vehicle operation information from the vehicle. Donovan teaches switching to autonomous driving after a priority vehicle has moved away from the vehicle and the one or more vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie and Okuyama with the feature of: wherein in a case in which the priority vehicle has moved away from the vehicle and all of the one or more other vehicles, the processor at the vehicle switches to the autonomous driving, as taught by Donovan, because an autonomous car platoon switching back to autonomous driving after a priority vehicle passes is useful feature for allowing autonomous vehicles to return back to normal operation in a relatively quick manner without manual input from either a driver or a remote operator. As the incorporation of the feature taught by Donovan into the combination of Lennie and Okuyama corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Donovan is obvious. See MPEP 2141(III).
The combination of Lennie, Okuyama, Donovan, Brown, and Iwata fails to explicitly teach the processor at the vehicle switches from the remote driving to the autonomous driving. 
Nevertheless, Joseph teaches the processor at the vehicle switches from the remote driving to the autonomous driving (“A computing system ... can be in remote communication with the autonomous vehicle 300, wherein an operator of the remote computing system can remotely take control of the autonomous vehicle 300 and can additionally release control of the autonomous vehicle 300 (such that the autonomous vehicle 300 returns to operating autonomously).” That is, the vehicle switches from the remote driving to the autonomous driving. See at least ¶ 47).
	Lennie discloses a vehicle control system capable of controlling both remote driving and autonomous driving. Okuyama teaches one or more vehicles receiving the other-vehicle operation information from the vehicle. Donovan teaches switching to autonomous driving after a priority vehicle has moved away from the vehicle and the one or more vehicles. Brown teaches other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles. Iwata teaches  determining whether a quality of communication between a communication section and an operation device is below or above a threshold; and performing relay communication when the quality of communication is determined to be below the threshold, and performing direct communication when the quality of communication between the communication section is above the threshold. Joseph teaches switching from remote driving to autonomous driving
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Lennie, Okuyama, Donovan, Brown, and Iwata with the feature of: the processor at the vehicle switches from the remote driving to the autonomous driving, as taught by Joseph, because an autonomous car switching back to autonomous operation after remote operation is a useful feature in the art for allowing autonomous vehicles to return to normal operation in a quick and efficient manner after remote control. As the incorporation of the feature taught by Joseph into the combination of Lennie, Okuyama, Donovan, Brown, and Iwata corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Joseph is obvious. See MPEP 2141(III).

Claims 8–10 are rejected under 35 U.S.C. § 103 as being unpatentable over Lennie in view of Okuyama, in view of Brown, in view of Iwata, and in view of Kikuchi et al. (US20200198522A1; from here on referred to as Kikuchi).

As to claim 8, Lennie discloses a vehicle control system comprising:
a vehicle controller device that is configured to control travel of a vehicle (“The system 100 includes an autonomous vehicle.” See at least ¶ 22.); and 
an operation device that is external to the vehicle and that is configured to operate travel of the vehicle (“A remote computing device.” That is, the operation device configured to operate travel of the vehicle. See at least ¶ 31), wherein:
the vehicle controller device includes:
a communication section including a wireless device, the communication section configured to communicate with an operation device (“The system 100 further includes a backend computing system 110 (e.g., a computing system) that is in communication with the autonomous vehicles 102-106 in the fleet.” That is, the operation device may wirelessly communicate with the communication section of a vehicle controller device of a vehicle. See at least ¶ 26, FIG. 1.);
a first memory (“The computing system 214 includes a … memory 218.”  See at least ¶ 44.); and 
a first processor that is coupled to the first memory (“The computing system 214 includes a processor 216.” See at least ¶ 44.), the first processor being configured to:
	acquire peripheral information regarding a periphery of the vehicle from a peripheral information detection section (“The memory 218 of the computing system 214 includes a perception system 220 [i.e. a peripheral information detection section] that can perceive objects within an environment of the autonomous vehicle 202.” That is, the perception system acquires peripheral information regarding a periphery of the vehicle. Emphasis added; see at least ¶ 45);
generate a travel plan for the vehicle based on the peripheral information of the vehicle (“The memory 218 can further include a planner system 222 and a motion planner system 224 that can plan maneuvers performed by the autonomous vehicle 202 in the environment. The planner system 222 can select a maneuver to be performed based on the output of the perception system 220.” See at least ¶ 46.); 
hand over operation authority to the operation device in a case in which a priority vehicle capable of taking priority over the vehicle when traveling on a road approaches from behind the vehicle ((“The autonomous vehicle 1 102 can detect the active emergency vehicle [i.e., the approach of an active emergency vehicle corresponds to a case in which a priority vehicle capable of taking priority over the ego vehicle when traveling on a road approaches the ego vehicle] .... Responsive to the request [to establish a remote assistance session], the remote assistance system 122 can match the autonomous vehicle 1 102 to a remote computing device [i.e., the operation device] and remote operator ... the remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session.” That is, operation authority is handed over to the operation device when a priority vehicle approaches the vehicle. Emphases added; see at least ¶ 31. Examiner notes that the emergency vehicle can be in any part of the environment that is detectable by the vehicle, including the rear of the vehicle.); 
acquire remote operation information for a remote operator to operate the vehicle, from the operation device to which operation authority has been handed over (“The remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session (e.g., command(s) [i.e., remote operation information from the operation device] can be sent from the remote computing device 124 to the autonomous vehicle 1 102 causing the autonomous vehicle 1 102 to stop, pull over, perform a particular maneuver, etc.).” Emphasis added; see at least ¶ 31.);
control autonomous driving in which the vehicle travels based on the generated travel plan and also control remote driving in which the vehicle travels based on the acquired remote operation information (“When the perception system 220 detects an active emergency vehicle approaching the autonomous vehicle 202, the planner system 222 can set a stop point for the autonomous vehicle 202. Thus, the motion planner system 224 can cause the autonomous vehicle 202 to stop in response to detecting the active emergency vehicle approaching the autonomous vehicle 202.” That is, the control device controls autonomous driving based on a generated travel plan. See at least ¶ 46. “When a remote assistance session is established, command(s) [i.e., acquired remote operation information] can be received by the remote session system 226 (e.g., from a remote operator via the remote assistance system 122). The command(s) received by the remote session system 226 can influence control of the vehicle propulsion system 208, the braking system 210, and/or the steering system 212 of the autonomous vehicle 202 by the control system 228.” That is, remote driving is controlled based on acquired remote operation information. Emphasis added; see at least ¶ 48.); and
the operation device includes: 
a second memory (“The system 100 further includes a backend computing system 110 (e.g., a computing system) that is in communication with the autonomous vehicles 102-106 in the fleet. The backend computing system 110 includes at least one processor 112 and memory 114.” See at least ¶ 26.), and 
a second processor that is coupled to the second memory (“The backend computing system 110 includes at least one processor 112 [i.e., the second processor].” Emphasis added; see at least ¶ 26.), the second processor being configured to: 
generate the remote operation information (“In particular, the memory 114 of the backend computing system 110 can include a remote assistance system 122 that can establish separate remote assistance sessions for autonomous vehicles 102-106 and remote computing devices utilized by remote operators ... commands generated by the remote computing system (e.g., responsive to input from a remote operator of the remote computing system) can be transmitted from the remote computing system to the autonomous vehicle via the remote assistance system 122.” That is, the processor of the operation device is configured to generate remote operation information. See at least ¶ 30); and
select a vehicle as the vehicle from remote driving among vehicles for which the operation authority has been handed over (“Commands generated by the remote computing system … can be transmitted from the remote computing system to the autonomous vehicle via the remote assistance system 122.” That is, the autonomous vehicle is selected as the vehicle from remote driving among vehicles for which the operation authority has been handed over. See at least ¶ 30).
	Lennie fails to explicitly disclose: 
a communication section that is configured to communicate with another vehicle; and
generating other-vehicle operation information to alter a travel plan of the other vehicle that performs autonomous driving.
	Nevertheless, Okuyama teaches: 
a communication section that is configured to communicate with another vehicle (“The communication unit 21 is capable of mutually executing communication between the vehicles that form a platoon.” That is, the communication section may communicate with another vehicle. See at least ¶ 20); and
	generating other-vehicle operation information to alter a travel plan of the other vehicle that performs autonomous driving (“The communication unit 21 corresponds to a receiver that receives the driving information [i.e., other-vehicle operation information] sent by another vehicle.” That is, the communication unit outputs other-vehicle operation information. See at least ¶ 20. “In the subsequent vehicle, when the self-driving controller 35 uses the driving information of the lead vehicle acquired via the communication unit 21 to recognize that the lead vehicle has been suddenly steered, the self-driving controller 35 starts the collision avoidance control such that the subsequent vehicle follows the lead vehicle while avoiding the collision with an obstacle that resulted in the sudden steering of the lead vehicle.” That is, the travel plan of a vehicle is altered based on other-vehicle information. See at least ¶ 39.).
	Lennie discloses a vehicle controller device configured to control travel of a vehicle and an operation device external to the vehicle that is configured to operate travel of the vehicle. Okuyama teaches a communication section that is configured to communicate with another vehicle, and generating other-vehicle operation information to alter a travel plan of the other vehicle that performs autonomous driving.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie with the features of: a communication section that is configured to communicate with another vehicle; and generating other-vehicle operation information to alter a travel plan of the other vehicle that performs autonomous driving, as taught by Okuyama, because inter-vehicle communication is a well-known and conventional process for controlling an autonomous car platoon in a safe and effective manner. Furthermore, generating other-vehicle information based on remote operation information is a useful feature for enabling a remote operator to effectively control multiple vehicles of a platoon. Indeed, outputting other-vehicle operation such as course information enables autonomous vehicles to plot their trajectory in accordance with the received course information. As the incorporation of the features taught by Okuyama into the invention of Lennie correspond to applying a known technique to improve a similar device in the same way, the features as taught by Okuyama is obvious. See MPEP 2141(III).
	The combination of Lennie and Okuyama fails to explicitly disclose other-vehicle-information operation being generated based on the remote operation information. 
	Nevertheless, the claim limitation is obvious in light of the combination of Lennie and Okuyama. Lennie discloses controlling remote driving in which the vehicle travels based on acquired remote operation information (“The remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session (e.g., command(s) [i.e., remote vehicle operation] can be sent from the remote computing device 124 to the autonomous vehicle 1.).” Emphasis added; see at least ¶ 31.). Okuyama teaches a communication section for outputting other-vehicle operation information to another vehicle (“The self-driving controller 35 sends, to another vehicle via the onboard network 28 and the communication unit 21 [i.e., the communication section], control information [i.e., other-vehicle operation information] including, for example, the above-described control command value of the acceleration/deceleration, the control command value of the steering angle, and a movement command for the directional indicator.” Emphases added; see at least ¶ 41.).
	A person of ordinary skill in the art before the effective filing date would have recognized that the combination of Lennie and Okuyama enables a first vehicle to output an altered trajectory of the first vehicle—in which the altered trajectory is generated by remote operation information—as other-vehicle information. For instance, Lennie discloses an operator controlling a lead vehicle to turn to the right based on received remote operation information, and Okuyama teaches that the lead vehicle can communicate its right turn to a preceding vehicle, in which the preceding vehicle then alters its trajectory based on the received other-vehicle information. A person having ordinary skill in the art would have been motivated to include this feature as it enables a remote operator to indirectly control a whole platoon while only needing to communicate with at least one lead vehicle. 
The combination of Lennie and Okuyama fails to explicitly disclose the other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles.
Nevertheless, Brown teaches the other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles (“EMS broadcasts emergency vehicle type and route. A broadcast is likely to include multiple emergency vehicles from different origins traveling to a common destination. This broadcast information is available for the duration of the emergency.” That is, other-vehicle information may be generated according to a vehicle type. See at least ¶ 22, FIG. 2. “The new route calculation is prioritized by taking into account a number of factors such as the number of emergency vehicles.” That is, the other-vehicle information may contain a number of emergency vehicles, and navigation may subsequently be modified in accordance with said other-vehicle information. See at least ¶ 23, FIG. 2.).
Lennie discloses a vehicle controller device configured to control travel of a vehicle and an operation device external to the vehicle that is configured to operate travel of the vehicle. Okuyama teaches a communication section that is configured to communicate with another vehicle, and generating other-vehicle operation information to alter a travel plan of the other vehicle that performs autonomous driving. Brown teaches other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie and Okuyama and include the feature of: the other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles, as taught by Brown, because other-vehicle information generated based on the type and number of emergency vehicles is useful for enhancing the remote operation of a vehicle based on the type of priority vehicle or the number of priority vehicles in a certain vicinity of an ego vehicle. As the incorporation of the feature taught by Brown into the combination of Lennie and Okuyama corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Brown is obvious. See MPEP 2141(III).
	The combination of Lennie, Okuyama, and Brown fails to explicitly disclose:
	wherein the processor is further configured to determine whether a quality of communication between the communication section and the operation device is above a threshold; and
	wherein when the quality of communication is determined to be below the threshold, the processor is configured to require the remote operation information by relaying the other vehicle, and when the quality of communication between the communication section  and the operation device improves to be above the threshold, the relaying of the other vehicle is ended and the remote operation information is acquired by direct communication between the vehicle and the operation device.
	Nevertheless, Iwata teaches:
	a processor configured to determine whether a quality of communication between a communication section and an operation device is above a threshold (“When the communication quality level [i.e., quality of communication] of communicate with the plurality of wireless base stations 2 [i.e., communication section]  is lower than the predetermined reference value [i.e., threshold] after the vehicle-mounted device 1 [i.e., operation device] in the acquisition vehicle V acquires the request data, it is possible to deliver the data to the server in a better communication environment by using inter-vehicle communication with the relay vehicle V.” That is, a quality of communication is compared (i.e., determined to be above or below) against a threshold. Emphases added; see at least ¶ 141; see also FIGS. 9 and 10); and
	wherein when the quality of communication is determined to be below the threshold, the processor is configured to require the information by relaying the other vehicle, and when the quality of communication between the communication section  and the operation device improves to be above the threshold, the relaying of the other vehicle is ended and the information is acquired by direct communication between the vehicle and the operation device (“When the communication quality level [i.e., quality of communication] of communicate with the plurality of wireless base stations 2 is lower than the predetermined reference value [i.e., threshold] after the vehicle-mounted device 1 in the acquisition vehicle V acquires the request data, it is possible to deliver the data to the server in a better communication environment by using inter-vehicle communication with the relay vehicle V.” That is, when the quality of communication is below a threshold, communication relay is performed. Emphases added; see at least ¶ 141; see also FIGS. 9 and 10. “At step 130, when the processing section 54 determines that the data transfer is unnecessary [i.e., when the quality of communication is improved above a threshold], the processing section 54 ends the data request process 54 c. In this case, the vehicle-mounted device 1 mounted on the acquisition vehicle V itself can transmit the request data for the point X acquired by the vehicle-mounted device 1 to the server 5 via the wireless base station 2 without passing through the vehicle-mounted device 1 of another vehicle V.” That is, when the quality of communication is above a threshold, direct communication between vehicles and a base station is performed. See at least ¶ 63.).
	Lennie discloses a vehicle controller device which hands over operation authority to a remote operator when a priority vehicle approaches; acquires remote operation information from said remote operator; controls autonomous driving; and controls remote driving. Okuyama teaches a communication section configured to communicate with another vehicle and output other-vehicle information. Iwata teaches other-vehicle operation information for the remote operator to operate the other vehicle during remote driving. Iwata teaches  determining whether a quality of communication between a communication section and an operation device is below or above a threshold; and performing relay communication when the quality of communication is determined to be below the threshold, and performing direct communication when the quality of communication between the communication section is above the threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie, Okuyama, and Iwata with the features of: 
	a processor configured to determine whether a quality of communication between a communication section and an operation device is above a threshold; 
	and wherein when the quality of communication is determined to be below the threshold, the processor is configured to require the information by relaying the other vehicle, and when the quality of communication between the communication section  and the operation device improves to be above the threshold, the relaying of the other vehicle is ended and the information is acquired by direct communication between the vehicle and the operation device, as taught by Iwata, to yield the features of: 
	wherein the processor is further configured to determine whether a quality of communication between the communication section and the operation device is above a threshold; 
	and wherein when the quality of communication is determined to be below the threshold, the processor is configured to require the remote operation information by relaying the other vehicle, and when the quality of communication between the communication section  and the operation device improves to be above the threshold, the relaying of the other vehicle is ended and the remote operation information is acquired by direct communication between the vehicle and the operation device, to improve vehicular communication by, as suggested by Iwata, “improv[ing], in a technique in which data is transmitted from a vehicle to a server through one or more relay vehicles, the probability that the data is delivered to the server.” (Iwata, ¶ 20)
	The combination of Lennie, Okuyama, Brown, and Iwata fails to explicitly disclose:
	generating other-vehicle operation information to alter a travel plan of the other vehicle that performs autonomous driving in front of the vehicle.
	Nevertheless, Kikuchi teaches generating other-vehicle operation information to alter a travel plan of the other vehicle that performs autonomous driving in front of the vehicle (“The direction indicating information synchronization processing unit 65 c may synchronize the output timings so that the direction indicating information [i.e., other-vehicle operation information] output from the direction indicator 52a … continuously flow[s] from … the vehicle V5 side to the vehicle V1 side for the group of vehicles V1, V2, V3, V4, and V5 in the column R including the host vehicle VA and the other vehicles VB.” That is, the rearmost vehicle and the subsequent vehicles in the platoon may communicate other-vehicle information through vehicle-to-vehicle communication as to alter the travel plan of the other vehicle performing autonomous driving in front of the respective vehicle. See at least ¶ 58, FIG. 4. “In a case in which the host vehicle VA is the rearmost vehicle V5 … the traveling system controller 63 controls the traveling system actuator 4 to start lane change in the first place in the column R.” That is, the rearmost vehicle acts as a host vehicle and begins maneuvering. The preceding vehicles act in accordance with both the rear vehicle’s movement and the other-vehicle information received via vehicle-to-vehicle communication. See at least ¶ 59, FIG. 4.).
	Lennie discloses a vehicle controller device configured to control travel of a vehicle and an operation device external to the vehicle that is configured to operate travel of the vehicle. Okuyama teaches a communication section that is configured to communicate with another vehicle, and generating other-vehicle operation information to alter a travel plan of the other vehicle that performs autonomous driving. Brown teaches other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles. Iwata teaches  determining whether a quality of communication between a communication section and an operation device is below or above a threshold; and performing relay communication when the quality of communication is determined to be below the threshold, and performing direct communication when the quality of communication between the communication section is above the threshold. Kikuchi teaches generating other-vehicle operation information to alter a travel plan of the other vehicle that performs autonomous driving in front of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie, Okuyama, Brown, and Iwata and include the feature of: generating other-vehicle operation information to alter a travel plan of the other vehicle that performs autonomous driving in front of the vehicle, as taught by Kikuchi, because having the rear vehicle act as a host vehicle is useful given that in a majority of scenarios the priority vehicle will approach the platoon from the rear. In these scenarios, the rear vehicle is well-suited to both detect and identify the position of the priority vehicle. Hence, a remote operator may control the rear vehicle, and the front vehicles of the platoon may follow suit as to provide passage for the priority vehicle. As the incorporation of the feature taught by Kikuchi into the combination of Lennie, Okuyama, Brown, and Iwata corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Kikuchi is obvious. See MPEP 2141(III).
The combination of Lennie, Okuyama, Brown, Iwata, and Kikuchi fails to explicitly disclose selecting a vehicle traveling at a rearmost position as the vehicle from remote driving among vehicles for which the operation authority has been handed over.
Nevertheless, the claimed feature is obvious in light of the combination of Lennie, Okuyama, Brown, Iwata, and Kikuchi. Lennie discloses selecting a vehicle as the vehicle from remote driving among vehicles for which the operation authority has been handed over (“Commands generated by the remote computing system … can be transmitted from the remote computing system to the autonomous vehicle via the remote assistance system 122.” That is, the autonomous vehicle is selected as the vehicle from remote driving among vehicles for which the operation authority has been handed over. See at least ¶ 30). Kikuchi teaches that a rear-most vehicle may act as a host vehicle and generate other-vehicle information for the preceding vehicles based on its maneuvering “In a case in which the host vehicle VA is the rearmost vehicle V5 … the traveling system controller 63 controls the traveling system actuator 4 to start lane change in the first place in the column R.” That is, the rearmost vehicle acts as a host vehicle and begins maneuvering. The front vehicles act in accordance with both the rear vehicle’s movement and the other-vehicle information received via vehicle-to-vehicle communication. See at least ¶ 59, FIG. 4.).
A person of ordinary skill in the art before the effective filing date would have recognized that Kikuchi teaches that a rearmost vehicle may act as a host vehicle to provide other-vehicle information to the front vehicles. Thus, a person of ordinary skill in the art would have been motivated to modify the invention of Lennie (more so the combination of Lennie, Okuyama, Brown, and Iwata) to select the rearmost vehicle because it is a useful feature in the context of the claimed invention. As mentioned above, the rear vehicle is well-suited to both detect and identify the position of the priority vehicle. Hence, a remote operator may control the rear vehicle, and the front vehicles of the platoon may follow suit as to provide passage for the priority vehicle. As the incorporation of the feature taught by Kikuchi into the combination of Lennie, Okuyama, Brown, and Iwata corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Kikuchi is obvious. See MPEP 2141(III).

As to claim 9, Lennie fails to explicitly disclose wherein the processor is further configured to generate and output other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving.
Nevertheless, Okuyama teaches generating and outputting other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving (“The communication unit 21 corresponds to a receiver that receives the driving information [i.e., other-vehicle operation information] sent by another vehicle.” That is, the communication unit outputs other-vehicle operation information that is generated by the vehicle. Emphasis added; see at least ¶ 20. “In the subsequent vehicle, when the self-driving controller 35 uses the driving information of the lead vehicle acquired via the communication unit 21 to recognize that the lead vehicle has been suddenly steered, the self-driving controller 35 starts the collision avoidance control such that the subsequent vehicle follows the lead vehicle while avoiding the collision with an obstacle that resulted in the sudden steering of the lead vehicle.” That is, the travel plan of a vehicle is altered based on other-vehicle information. See at least ¶ 39.). 
Lennie discloses a vehicle control device configured to receive remote operation information. Okuyama teaches a communication section configured to output other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie with the feature of: outputting other-vehicle operation information to alter a travel plan of the other vehicle performing autonomous driving, as taught by Okuyama, to provide an improved platooning system that, as suggested by Okuyama, “allows a subsequent vehicle to avoid the collision with an obstacle without executing sudden steering when the lead vehicle is suddenly steered to avoid the collision with the obstacle.” (Okuyama, ¶ 5)
The combination of Lennie and Okuyama does not explicitly disclose based on the remote operation information, generate other-vehicle operation information.
Nevertheless, the claim limitation is obvious in light of the combination of Lennie and Okuyama. Lennie discloses controlling remote driving in which the vehicle travels based on acquired remote operation information (“The remote operator 126 can control operation of the autonomous vehicle 1 102 during the remote assistance session (e.g., command(s) [i.e., remote vehicle operation] can be sent from the remote computing device 124 to the autonomous vehicle 1.)” Emphasis added; see at least ¶ 31.). Okuyama teaches a communication section for outputting other-vehicle operation information to another vehicle (“The self-driving controller 35 sends, to another vehicle via the onboard network 28 and the communication unit 21 [i.e., the communication section], control information [i.e., other-vehicle operation information] including, for example, the above-described control command value of the acceleration/deceleration, the control command value of the steering angle, and a movement command for the directional indicator.” Emphases added; see at least ¶ 41.).
A person of ordinary skill in the art before the effective filing date would have recognized that the combination of Lennie and Okuyama enables a vehicle to output an altered trajectory of the vehicle—in which said trajectory is altered based on at least remote operation information—as other-vehicle information. For example, Lennie enables an operator to transmit remote operation information as to control a lead vehicle to turn to the right, and Okuyama enables the lead vehicle to communicate its right turn to a following vehicle, in which the following vehicle alters its trajectory based on the received other-vehicle information from the lead vehicle. A person having ordinary skill in the art would have been motivated to include this feature as it enables a remote operator indirectly control a whole platoon while only needing to communicate with at least one lead vehicle.

As to claim 10, Lennie fails to disclose wherein the communication section is configured to receive the remote operation information from the operation device via the other vehicle.
Nevertheless, Okuyama teaches wherein the communication section is configured to receive the remote operation information from the operation device via the other vehicle (“The communication unit 21 corresponds to a receiver that receives the driving information sent by another vehicle.” That is, the communication section is configured to receive the remote operation information from the operation device via the other vehicle. See at least ¶ 20.)
Lennie discloses a vehicle controller with a communication section configured to receive remote operation information. Okuyama teaches a communication section configured to receive remote operation information from another vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie with the feature of: wherein the communication section is configured to receive the remote operation information from the operation device via the other vehicle, as taught by Okuyama, because inter-vehicle communication is a well-known and conventional feature for controlling an autonomous car platoon in a safe and effective manner. 

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Lennie in view of Okuyama, in view of Brown, in view of Iwata, and in view of Kikuchi as applied to claim 8 above, further in view of Donovan.

As to claim 11, the combination of Lennie, Okuyama, Brown, Iwata, and Kikuchi fails to explicitly disclose:
the communication section is configured to receive approach notification information transmitted from the priority vehicle; and
the first processor is configured to judge approaching of the priority vehicle based on the approach notification information received by the communication section.
Nevertheless, Donovan teaches:
the communication section is configured to receive approach notification information transmitted from the priority vehicle (“The passage request 110 may be received directly from the emergency vehicle 102 as indicated by a full arrow.” See at least ¶ 28); and
the first processor is configured to judge approaching of the priority vehicle based on the approach notification information received by the communication section (“The passage request 110 may be received directly from the emergency vehicle 102 as indicated by a full arrow.” See at least ¶ 28).
Lennie discloses a vehicle control system. Okuyama teaches a communication section configured to communicate with another vehicle and output other-vehicle information. Brown teaches other-vehicle operation information is generated according to a vehicle type of the priority vehicle and a number of priority vehicles. Iwata teaches  determining whether a quality of communication between a communication section and an operation device is below or above a threshold; and performing relay communication when the quality of communication is determined to be below the threshold, and performing direct communication when the quality of communication between the communication section is above the threshold. Kikuchi teaches generating other-vehicle operation information to alter a travel plan of the other vehicle that performs autonomous driving in front of the vehicle. Donovan teaches receiving approach notification information from a priority vehicle and subsequently judging its approach based on said information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lennie, Okuyama, Brown, Iwata, and Kikuchi with the features of: the communication section is configured to receive approach notification information transmitted from the priority vehicle; and the processor is configured to judge approaching of the priority vehicle based on the approach notification information received by the communication section, as taught by Donovan, because receiving approach notification information from a priority vehicle and accordingly judging the approach of the priority vehicle based on said information is a useful feature for maneuvering autonomous vehicle platoons in response to the approach of a priority vehicle. For example, the behavior of one or more autonomous vehicles may be altered in such a way as to allow the passage of a priority vehicle. As the incorporation of the feature taught by Donovan into the combination of Lennie, Okuyama, Brown, Iwata, and Kikuchi corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Donovan is obvious. See MPEP 2141(III).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, this action is final. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action. In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mario C. Gonzalez whose telephone number is (571) 272-5633. The Examiner can normally be reached M–F, 10:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Fadey S. Jabr, can be reached at (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668